Citation Nr: 1013520	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left foot 
disorder (claimed as left foot drop) as secondary to a low 
back disorder.

3.  Entitlement to service connection for a right leg 
disorder as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 
to June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, denied service connection for 
the issues currently on appeal.  The Veteran subsequently 
relocated and jurisdiction of his claims folder was 
transferred to the RO in St. Petersburg, Florida, which 
forwarded his appeal to the Board.

In February 2010, after certification of his appeal, the 
Veteran submitted an additional personal statement, 
accompanied by a waiver of initial RO consideration.  The 
Board accepts this statement for inclusion in the record and 
consideration by the Board at this time.  See generally 38 
C.F.R. §§ 20.709, 20.800, 20.1304 (2009).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, in reference to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent to the Veteran in January 
2006 is insufficient.  The AOJ should send the Veteran a VCAA 
notice letter notifying him and his representative of the 
requirements to establish secondary service connection for 
his left foot and right leg disorders on the premise that 
they are proximately due to, the result of, or chronically 
aggravated by his low back disorder.  38 C.F.R. § 3.310 
(2009).  The letter should also comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this 
letter should advise him that a downstream disability rating 
and an effective date will be assigned if his claims are 
granted on the merits.  Therefore, a remand is required for 
the AOJ to issue another VCAA letter that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Next, it is unclear whether the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  A review of the claims folder reveals that the 
Veteran had requested an examination of his lower extremities 
in April 2008 in connection with an application for SSA 
disability benefits.  See VA treatment record dated in April 
2008.  However, these records are not on file and must be 
obtained prior to the determination of the Veteran's claims; 
these records specifically concern the particular 
disabilities at issue.  38 U.S.C.A. § 5103A(c)(3) (2002).  
Although disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits, and VA has a duty to assist the 
Veteran in gathering these records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Thus, a remand is warranted to obtain these records.

Further, the Veteran has indicated the receipt of medical 
treatment with private physicians during service and after 
discharge from service, and the existence of private 
treatment records with regard to the issues currently on 
appeal, but none of the identified treatment records have 
been associated with the claims file.  Specifically, in two 
letters dated in July 2005 and October 2009, respectively, 
the Veteran's chiropractor, W. Spain, D.C., indicated that he 
first began to treat the Veteran in 1969, while he was still 
a Marine on active duty, because of an injury the Veteran 
sustained in 1968.  See letters from W. Spain, D.C., dated in 
July 2005 and October 2009.  Another letter from P. L. 
Helzer, D.C., indicated that the Veteran received treatment 
from him in the 1970s and 1980s after being referred to him 
by W. Spain, D.C.  See letter from P.L. Helzer, D.C., dated 
in August 2006.  The Veteran also has stated that he received 
treatment for his back during and after service.  However, 
despite these letters and statements, the AOJ indicated in 
its statement of the case (SOC) and supplemental SOCs (SSOCs) 
that no reports of medical treatment were included by the 
physicians, and has not attempted to obtain these treatment 
records, which are crucial to the Veteran's service-
connection claim.  

In this regard, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  However, VA also has a duty to make reasonable efforts 
to obtain relevant records, including private records, that 
the claimant adequately identifies, and notify the claimant 
of such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for his low back disorder during and immediately 
after service would be relevant to the Veteran's claims, the 
AOJ should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
Veteran also has to be apprised of this.

Finally, the Veteran should be scheduled for a VA examination 
to obtain medical opinions concerning the nature and etiology 
of any current low back, left foot, and right leg disorders.  
In disability compensation (service-connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this respect, the Veteran claims that his current low back 
disorder, which has received various diagnoses - including 
degenerative disc disease - is related to service.  He 
contends that he sustained minor injuries to his back during 
service that have led to his current back disorder.  The 
Veteran also claims that his low back disorder has caused his 
left foot drop and right leg disorders.  

In this regard, a review of service treatment records (STRs) 
reveals no back injuries during service.  However, an X-ray 
of the lumbar spine was taken in May 1967.  The X-ray results 
revealed a large rounded density in the left pelvis.  
Further, in an Officer Physical Examination Questionnaire 
dated in March 1979, the Veteran reported having experienced 
back pain.  However, the Board notes that the Veteran was 
found to have a normal spine during his September 1969 
augmentation program examination, his November 1971 and 
October 1972 annual examinations, his May 1977 promotion 
examination, his November 1978 annual examination, and his 
September 1979 separation examination.  Nevertheless, the 
Veteran has provided statements from a physician indicating 
that he received treatment for back injuries during service.  
He also has asserted throughout the course of the appeal that 
he sustained injuries to his back during service and received 
treatment from private physicians for the injuries.  See, 
e.g., the Veteran's statements dated in August 2009 and 
February 2010.  In this regard, the Veteran is competent to 
provide testimony regarding the injuries he sustained and the 
treatment he received.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Such lay testimony should be taken into account in the 
adjudication of a claim for service connection.     

Post-service, the Veteran contends that the injuries he 
sustained in service have led to ruptured discs and paralysis 
of his lower extremities.  See, e.g., the Veteran's statement 
dated in September 2006.  Post-service VA treatment records 
indicate a history of low back injury and paralysis in the 
lower extremities.  The Veteran also has undergone a 
laminectomy in 1988.  

Further, one of the Veteran's treating physicians, W. Spain, 
D.C., has provided two statements indicating that the 
Veteran's low back disorder is likely due to his in-service 
injuries. See letters from W. Spain, D.C., dated in July 2005 
and October 2009.  VA treatment records also show that the 
Veteran's low back disorder and surgery have resulted in his 
left foot and right leg disorders.  See, e.g., VA treatment 
records dated in December 2005 and April 2008.  

Thus, in light of competent statements regarding in-service 
injuries and continuous symptomatology since service; current 
diagnoses of low back, left foot, and right leg disorders; 
positive opinions from the Veteran's former treating 
physician indicating the possibility of a nexus between the 
Veteran's in-service injuries and his current low back 
disorder; indications in VA treatment records of a nexus 
between the Veteran's low back disorder and his left foot and 
right leg disorders; and the decision reached in McLendon, 
supra; a comprehensive VA medical examination and opinion are 
needed to determine the exact nature and etiology of the 
Veteran's low back, left foot, and right leg disorders, and 
whether any current such disorders are traceable back to his 
military service or are a result of any in-service injuries.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate his claims.  This letter must 
advise the Veteran of what information or 
evidence he should provide and what 
information or evidence VA will attempt to 
obtain on his behalf.  This letter should 
also notify the Veteran and 
his representative of the type of evidence 
required to substantiate his claim for 
secondary service connection for his left 
foot and right leg disorders on the 
premise that they are proximately due to, 
the result of, or chronically aggravated 
by his low back disorder.  See 38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The corrective VCAA 
notice should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
the Veteran that a downstream disability 
rating and an effective date will be 
assigned if his service connection claims 
are granted on the merits. 

2.  Ask the Veteran to clarify whether he 
is receiving SSA disability benefits 
related to his low back, left foot, and/or 
right leg disorders.  If he is, request 
from the SSA records associated with the 
Veteran's disability claim(s).  Request 
copies of the disability determination and 
all medical records considered.  If no 
records are available or do not exist, 
a response to that effect must be 
documented in the claims file, and the 
Veteran must be notified.

3.  Contact the Veteran to identify all 
private physicians from whom he received 
treatment for his back disorder since his 
period of military service in the late 
1960s, including W. Spain, D.C., and P.L. 
Helzer, D.C..  If any private treatment 
records exist, the RO also should ask the 
Veteran to provide authorization of 
release for these records and obtain them 
or ask the Veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.  Arrange for the Veteran to undergo a 
VA orthopedic/neurological examination, by 
an appropriate specialist, to determine 
the nature, severity, and etiology of any 
current low back disorder and any left 
foot and right leg disorders.  The claims 
file must be made available for review of 
his pertinent medical and other history, 
particularly records of any relevant 
treatment.  The examination should include 
any necessary diagnostic testing or 
evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have a low 
back disorder, including degenerative disc 
disease?

(b)  If so, is the Veteran's current low 
back disorder a residual of, or related 
to, any back injuries and treatments in 
service?  In this regard, the examiner is 
directed to an in-service Officer Physical 
Examination Questionnaire dated in March 
1979, when the Veteran complained of 
experiencing back pain, and statements 
from W. Spain, dated in July 2005 and 
October 2009, indicating that he treated 
the Veteran for back injuries during 
service.  

(c)  Further, does the Veteran currently 
have a left foot disorder, including any 
neurological disorder or any left foot 
drop?

(d)  If so, is any current left foot 
disorder proximately due to, or the result 
of, his low back disorder?

(e)  Does the Veteran currently have a 
right leg disorder, including any 
neurological disorder or paralysis?

(f) If so, is any current right leg 
disorder proximately due to, or the result 
of, his low back disorder?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinions, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinions, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  Readjudicate the Veteran's claim for 
service connection for a low back 
disorder, claim for service connection for 
a left foot disorder as secondary to his 
low back disorder, and claim for a right 
leg disorder as secondary to his low back 
disorder, in light of the VA examination 
and any additional evidence received since 
the December 2009 supplemental statement 
of the case.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case that 
includes all pertinent regulations, 
including 38 C.F.R. § 3.310 (2009).  The 
Veteran and his representative should be 
given an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


